NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        NOV 14 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILLIAM JAMES BERRY, SR.,                        No.   18-70711

                Petitioner,

 v.

BRIAN WILLIAMS, Sr.                              ORDER*

                Respondent.

                     Application to File Second or Successive
                        Petition Under 28 U.S.C. § 2254

                        Argued and Submitted July 19, 2019
                            San Francisco, California

Before: MURPHY,** PAEZ, and RAWLINSON, Circuit Judges.

      Petitioner Berry has applied for permission to file a second or successive

habeas corpus application to present a claim that a jury instruction given during his

trial violated his right to due process by eliminating an element of first-degree

murder. See Sandstrom v. Montana, 442 U.S. 510, 521 (1979).




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
          The Honorable Michael R. Murphy, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      “The court of appeals may authorize the filing of a second or successive

application only if it determines that the application makes a prima facie showing

that the application satisfies the requirements of [' 2244(b)].” 28 U.S.C. '

2244(b)(3)(C); see also 9th Cir. Rule 22-3(a)(4) (providing that an application to

file a second or successive ' 2254 petition must “state how the requirements of

section[] 2244(b) . . . have been satisfied”). Section 2244(b)(2) provides as

follows:

      A claim presented in a second or successive habeas corpus application
      . . . that was not presented in a prior application shall be dismissed
      unless C

      (A) the applicant shows that the claim relies on a new rule of
      constitutional law . . . or

      (B)(i) the factual predicate for the claim could not have been
      discovered previously through the exercise of due diligence; and (ii)
      the facts underlying the claim . . . would be sufficient to establish by
      clear and convincing evidence that, but for constitutional error, no
      reasonable factfinder would have found the applicant guilty of the
      underlying offense.

28 U.S.C. ' 2244(b)(2).

      Berry has made neither showing. He does not assert that the factual

predicate for his claim could not have been discovered previously. Nor has he

shown that his claim relies on a new rule of constitutional law. The Supreme

Court cases on which he relies, Montgomery v. Louisiana, 136 S. Ct. 718 (2016)

and Welch v. United States, 136 S. Ct. 1257 (2016), do not require retroactive


                                          2
application of a change in state law, like that adopted by the Nevada Supreme

Court in Byford v. State, 994 P.2d 700 (Nev. 2000), to cases on collateral review.

      The application is DENIED.




                                         3